                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ANITA LINDSEY,                                  )       CASE NO. 1:18CV2158
                                                )
                       Plaintiff,               )
                                                )
               v.                               )
                                                )       MAGISTRATE JUDGE
                                                )       KATHLEEN B. BURKE
COMMISSIONER OF SOCIAL                          )
SECURITY ADMINISTRATION,                        )
                                                )       MEMORANDUM OPINION & ORDER
                       Defendant.               )

       Plaintiff Anita Lindsey (“Lindsey”) seeks judicial review of the final decision of

Defendant Commissioner of Social Security (“Commissioner”) denying her application for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). Doc. 1. This

Court has jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the undersigned

Magistrate Judge pursuant to the consent of the parties. Doc. 13.

       As set forth below, the ALJ did not sufficiently explain or support his decision with

respect to the opinion of Lindsey’s treating physician, Dr. Tone, and Lindsey’s use of an

assistive device. Accordingly, the Commissioner’s decision is REVERSED and REMANDED

for proceedings consistent with this opinion.

                                      I. Procedural History

       In February 2015, Lindsey filed applications for DIB and SSI, alleging a disability onset

date of July 26, 2014. Tr. 15, 1316. She alleged disability based on the following: fecal

incontinence and osteoarthritis. Tr. 1321. After denials by the state agency initially (Tr. 1131,

1132) and on reconsideration (Tr. 1167, 1168), Lindsey requested an administrative hearing. Tr.

1193. A hearing was held before an Administrative Law Judge (“ALJ”) in December 2016; that



                                                    1
ALJ subsequently became unavailable to adjudicate the claim and Lindsey had a second hearing

before a different ALJ on December 15, 2017. Tr. 15, 1056-1112. In his February 28, 2018,

decision (Tr. 15-29), the ALJ determined that there are jobs that exist in the national economy

that Lindsey can perform, i.e., she is not disabled. Tr. 28-29. The Appeals Council denied

Lindsey’s request for review, making the ALJ’s decision the final decision of the Commissioner.

Tr. 1-4.

                                                  II. Evidence

    A. Personal and Vocational Evidence

         Lindsey was born in 1967 and was 47 years old on her alleged disability onset date. Tr.

27. She previously performed work as a hand packager, security guard, cashier, laborer, and

nurse assistant. Tr. 27. She has a GED and last worked in 2014. Tr. 1065, 1077.

    B. Relevant Medical Evidence 1

         In February 2014, an x-ray of Lindsey’s cervical spine showed limited discogenic disease

at C4-5. Tr. 1583. She was diagnosed with cervical spondylosis without myelopathy; her other

diagnoses at the time included benign hypertensive heart disease, insomnia, and chronic pain

syndrome. Tr. 1583. She saw a pain management doctor, took medications, and her last visit

was about four months prior. Tr. 1583.

         On April 18, 2014, Lindsey visited the emergency room after she fell and injured her left

knee. Tr. 1705. She also reported that her knees had been locking up for the past two days. Tr.

1705. An x-ray was normal and she was diagnosed with a knee sprain. Tr. 1703. On April 22,

she followed up with pain management. Tr. 1703. Upon exam of her knee, she had mild

1
  In her brief, Lindsey details medical evidence that she submitted to the Appeals Council. Doc. 16, pp. 18-19; Tr.
2. The Appeals Council did not exhibit or consider this evidence relevant and, therefore, this Court does not
consider it. See Foster v. Halter, 279 F.3d 348, 357 (6th Cir 2001) (evidence submitted after the ALJ’s decision
“cannot be considered part of the record for the purposes of substantial evidence review.”) (citing Cline v. Comm’r
of Soc. Sec., 96 F.3d 146, 148 (6th Cir 1996)).

                                                         2
swelling, no warmth compared to her right knee, tenderness, flexion and extension limited due to

pain, negative stress tests, a positive McMurray’s sign, patellar grind, and, in her upper and

lower extremities, normal reflexes, sensation, and fine coordination. Tr. 1705. An MRI was

ordered to rule out a meniscal injury and she was prescribed physical therapy for both knees,

bilateral knee sleeves, Percocet, and an Ace bandage was applied. Tr. 1705. A few hours later

she saw physical medicine and rehabilitation; she was noted to be a fall risk due to an

unsteady/shuffling gait or crutch. Tr. 1703.

       On May 5, Lindsey began physical therapy. Tr. 1701. Her status was full weight bearing

and she reported bilateral knee pain worse with weight bearing. Tr. 1701. She reported

difficulty with any activities that required her to stand still for an extended period of time. Tr.

1701. Upon exam, she had mild edema in her left knee and was wearing a brace on it, she had

tenderness in both knees, decreased weight bearing on the left lower extremity, intact sensation,

decreased range of motion in her left knee compared to her right, and decreased functional

mobility. Tr. 1702. Her prognosis was good. Tr. 1702. By June 30 she ambulated with a

normal gait and without an assistive device. Tr. 1695.

       In July 2014 she visited her primary care physician for a blood pressure check. Tr. 1544.

She reported that her Neurontin was not working as well as before for her neck and back pain.

Tr. 1544. Upon exam, she had a decreased range of motion in her cervical spine and bony

tenderness. Tr. 1546.

       On August 12, 2014, Lindsey went to the emergency room for fecal incontinence. Tr.

1690. She followed up with a neurologist, who referred her to gastroenterology, whom she saw

in September. Tr. 1685-1687; 1676-1678. She also was seen by urology and gynecology. Tr.

1620. She was diagnosed with fecal incontinence and prescribed incontinence supplies. Tr.



                                                  3
1664-1666, 1687. She continued to visit the emergency room for this problem. See, e.g., Tr.

1666.

        At her final physical therapy appointment on December 19, her gait was grossly within

functional limits and not antalgic. Tr. 1631-1632. Her left knee strength and range of motion

was significantly improved and she had improved functional mobility patterns; her goal for pain

was not met. Tr. 1633. She was discharged independent with her home exercise program and

deemed capable of self-management with her home exercise program. Tr. 1632.

        On February 3, 2015, Lindsey received an epidural steroid injection to her cervical spine

at level C6-7. Tr. 1830.

        On February 6, Lindsey saw internal medicine for a follow up and reported feeling down

and asked to see a psychiatrist. Tr. 1826. She was taking Wellbutrin for smoking cessation and

depression. Tr. 1826.

        On February 26, Lindsey visited the medical clinic for a follow up complaining of pain

and fecal incontinence. Tr. 1619. Her incontinence was getting worse; she had a part-time job at

McDonald’s and she did not feel that she could “hold [her job] down for now” due to her

symptoms. Tr. 1619. Upon exam, she had a normal, “not unsteady” gait that was slow due to

pain. Tr. 1620. She was assessed with diffuse pain that did not seem to be related to her cervical

spine problem for which she received injections. Tr. 1620. She had an upcoming rheumatology

appointment. Tr. 1620. She requested a cane; a cane was ordered and she was referred to

physical therapy to learn how to use the cane correctly. Tr. 1620.

        On March 11, 2015, Lindsey saw a rheumatologist complaining of body pain all over:

back, arms, legs, feet, fingers. Tr. 1616. She sometimes could not get out of bed. Tr. 1616. It

had been ongoing for two years on and off, worse with cold. Tr. 1616. She could not walk for



                                                4
long distances and was unable to sit more than 20 minutes without shooting pain down her legs.

Tr. 1616. She was tired all the time and did not sleep well. Tr. 1616. Upon exam, she had

diffuse tender points, restricted range of motion of her neck and shoulders, and otherwise no

limitations in the range of motion in her joints and no swelling or warmth. Tr. 1618. The

rheumatologist felt she had a central sensitization syndrome with severe fatigue and multiple

tender points suggesting fibromyalgia. Tr. 1618. She was recommended to exercise on a daily

basis, improve sleep hygiene/have a sleep study, and consider switching antidepressants. Tr.

1618.

        On March 16, 2015, Lindsey visited the pain management clinic; she was noted to be a

fall risk due to her use of a cane. Tr. 1611. Upon exam, she had tenderness in her cervical spine

with some evidence of spasm and muscle tightness, normal neck flexion and extension but

rotation was limited due to pain. Tr. 1614. Her knees had mild swelling, no warmth, were

tender to palpation, had a decreased range of motion due to pain, and a positive McMurray’s sign

and patellar grind test. Tr. 1614. Her sensation, motor strength, and fine coordination were

normal. Tr. 1614. She was diagnosed with chronic bilateral knee pain secondary to degenerative

changes and chronic cervical spine pain most likely due to degenerative changes and exacerbated

by poor posture and muscle spasm. Tr. 1614.

        On March 19, Lindsey underwent an endoanal ultrasound and urodynamics evaluation for

urinary and fecal incontinence. Tr. 1790-1791, 1797. She was found to have a hypersensitive

bladder of low normal bladder capacity and normal compliance; she was not a candidate for

sphincteroplasty (a surgical procedure) and was diagnosed with mixed incontinence. Tr. 1790,

1798. The next day Lindsey saw her internal medicine doctor complaining of insomnia. Tr.

1787. She complained of new pain in both hands. Tr. 1787. Her physician noted that her



                                                5
fibromyalgia was likely made worse with depression and, per the rheumatologist’s

recommendation, he switched Lindsey’s antidepressant to Cymbalta. Tr. 1787.

       On April 27, Lindsey underwent a hysterectomy, which she requested due to ongoing

dysmenorrhea. Tr. 1774, 1780, 1783.

       On May 22, 2015, Lindsey had a follow-up in the URO/GYN department and was doing

well. Tr. 1762-1763. Then she had a neurology visit; her neurological exam was normal and she

had a narrow-based, antalgic gait. Tr. 1768. The impression was fibromyalgia. Tr. 1769. The

next day she had a pain management visit. Tr. 1758. She stated that she had lost the last

Vicodin prescription she had received, but the provider found that it had been filled and that

Lindsey had had two more prescriptions since then; therefore, the provider did not refill her

prescription. Tr. 1759. Upon exam, she had tenderness of her cervical spine at C7 level, some

evidence of spasm and focal muscle tightness; mild swelling of her knees; her left knee had pain

on range of motion, tenderness to palpation, and a positive McMurray’s sign; and her

neurological exam was normal. Tr. 1762. The impression was bilateral knee pain secondary to

degenerative changes and cervical spine pain most likely due to degenerative changes and

exacerbated by poor posture and muscle spasm. Tr. 1762.

       On May 28, she visited the emergency room for a fibromyalgia flare-up the past month

with intermittent worsening. Tr. 1841. She received a morphine injection, which helped, and

was discharged. Tr. 1841.

       On June 16, she followed up with her primary care physician for chronic pain. Tr. 1754.

Upon exam, she was tearful and had generalized tenderness to light touch in her back. Tr. 1755.

She stated that her pain was worse and explained that, regarding the loss of her pain medication,

after her recent surgery there had been many people in her home to help her and she believed that



                                                 6
one of them stole her medication. Tr. 1756. She was diagnosed with chronic pain and poor

sleep and her medications were changed. Tr. 1756.

       The same day, she had a psychiatric assessment and reported feeling “really down

lately,” having outbursts of anger, and wanting to choke someone. Tr. 2333. She was diagnosed

with major depressive disorder, single episode, unspecified. Tr. 2334. She reported to a licensed

social worker at The Center for Families and Children (“Center”) on June 25 that she gets

depressed and upset and takes it out on those trying to help her. Tr. 2337. She was having

difficulty cooking at times and they looked into meal delivery services to help her. Tr. 2337.

       On July 8, 2015, Lindsey went to the medical clinic reporting fibromyalgia pain all over;

she explained that she ran out of her pain medication early because she had been taking 3 pills a

day instead of 2. Tr. 2045. She asked for a prescription. Tr. 2045. Upon exam, she was in no

acute distress. Tr. 2045. She stated that she had had a fall that week and requested a walker with

a seat. Tr. 2048. The physician ordered the walker. Tr. 2048. On July 16, Lindsey reported to

her counselor at the Center that she had fallen a few times since her last visit and that she had

contacted her doctor for a walker. Tr. 2340.

       On July 21, 2015, Lindsey underwent a formal psychological assessment after reporting

depression and anger since her fibromyalgia diagnosis in March of 2015. Tr. 2329. She was

diagnosed with “major depressive disorder related to medical condition versus major depression,

PTSD.” Tr. 2331. She reported receiving her walker and feeling more steady when she walked,

although she did not like to use it; she also stated that she had more bad days resulting in

increased depression. Tr. 2343. On July 31, Lindsey told her counselor that she was using her

walker, admitted that she needed it, and had had fewer falls. Tr. 2344.

       On August 5, 2015, Lindsey told her doctor that she was having difficulty getting on and



                                                  7
off the bus with her walker and that she was unable to stand for long periods of time. Tr. 2053.

Her physician completed paperwork for the Regional Transportation Authority (RTA) so that

Lindsey could be approved for a paratransit pass. Tr. 2053.

         On August 7, Lindsey visited the emergency room again for chronic pain in her hips,

knees, back, elbows, and shoulders. Tr. 1852. She was diffusely tender to light touch in

multiple areas but had a normal range of motion. Tr. 1854.

         On August 25, 2015, Lindsey underwent occupational therapy and physical therapy

evaluations as part of a chronic pain rehabilitation program (CPRP) evaluation. Tr. 1882, 1891.

Occupational therapy reported a fair rehab potential “due to fair motivation-self limiting, limited

by chronicity of symptoms and multiple co-morbidities.” Tr. 1887. Upon exam, she had

decreased bilateral shoulder range of motion and strength, decreased bilateral hand grip, and she

could lift no more than 13 pounds and carry no more than 8 pounds due to complaints of pain.

Tr. 1887. She reported decreased tolerance for home tasks including self-care and taking care of

her grandchildren who were 2-years old and weighed 20-25 pounds. Tr. 1883-1884, 1887.

Physical therapy notes reported several Waddell’s 2 signs and an antalgic and slow gait using a

rollator. Tr. 1893-1894. She was found to have an increased risk of falls and it was

recommended that she use her walker at all times. Tr. 1895. Lindsey also saw her counselor that

day and reported having some bad days where it was very hard to walk or do anything and she

was in pain a lot. Tr. 2355.

         Lindsey was discharged from the CPRP on September 17, 2015. Tr. 2012. At the time

of her discharge she could lift 25 pounds and could perform static standing for at least 30

minutes without increased pain. Tr. 2013. She was diagnosed with fibromyalgia, depression,


2
 Waddell’s signs indicate that low back pain is intensified by psychological factors. See Dorland’s Illustrated
Medical Dictionary, 32nd Edition, 2012, at 1716.

                                                          8
PTSD by history, and a pain disorder with medical and psychological features. Tr. 2017.

        On October 6, 2015, Lindsey saw Monica Tone, M.D., at the Center for a psychological

evaluation. Tr. 2371-2373, 2430. She reported having had mood swings beginning in April of

2015 and reported experiencing diminished interest and concentration, weight gain from eating

at night when she wakes up, sleep disturbance, panic attacks, high anxiety, passive thoughts of

death, nightmares, hypervigilance, and difficulty with crowds and trusting others. Tr. 2371. Her

grandchildren help bring her out of depression. Tr. 2371. Dr. Tone noted that significant

depression and anxiety symptoms remain despite some improvement with taking Cymbalta,

which had recently been increased. Tr. 2372. She experienced increased PTSD symptoms

concurrent with increased reminders of abuse recently while going through the CPRP. Tr. 2372.

Dr. Tone diagnosed major depressive disorder, recurrent severe; unspecified anxiety disorder;

PTSD; and rule out bipolar. Tr. 2372. Lindsey returned to Dr. Tone on October 13 and reported

that she felt like she was “outside of my body,” a hyperstartle response and vivid dreams, and

she had been hearing voices. Tr. 2377. She also reported tremors in her hands when nervous or

stressed and “depersonalization and derealization symptoms.” Tr. 2377. Dr. Tone adjusted and

added to her medication regime. Tr. 2378. On October 20, Lindsey saw Dr. Tone and reported

severe anxiety (“panic mode 24/7”) and feeling depressed almost all the time, low energy and

motivation, irritability, diminished concentration, out-of-body experiences twice a day, less

auditory and visual hallucinations, nightmares, and recurrent intrusive thoughts during the

daytime. Tr. 2380. The last three days she had had very severe head-to-toe pain. Tr. 2380. Dr.

Tone adjusted her medications and attempted to contact pain management to coordinate care. Tr.

2381.

        The next day (October 21) Lindsey visited pain management and reported pain “10+” on



                                                 9
a scale of 1-10. Tr. 2039. She stated that she had tripped and fallen in the past few days. Tr.

2035. Upon exam, she was in no acute distress, had an appropriate mood and affect, a guarded

and decreased range of motion in her neck, diffuse myofascial tenderness to palpation in her

cervical, thoracic and lumbar paraspinal muscles, negative straight leg raise testing, normal

muscle tone, and a steady gait without assistance. Tr. 2041. The treatment note indicated that

she had recently completed the CPRP but had not participated in aftercare. Tr. 2041. Due to the

diffuse nature of her pain, there was no indication for procedural intervention and it was

recommended she continue with CPRP aftercare and consult with a fibromyalgia clinic. Tr.

2041.

        On October 27, 2015, Lindsey saw Dr. Tone and reported having been very forgetful,

having difficulty forming speech, very poor concentration, panic attacks 3-4 days a week, crying

spells, depression 10/10, and period of helplessness and hopelessness. Tr. 2383. She was trying

to distract herself by caring for her grandchildren but it wasn’t working. Tr. 2383. Her auditory

hallucinations had “toned down some.” Tr. 2383.

        On October 31, 2015, Lindsey was admitted to the hospital with difficulty speaking and

numbness. Tr. 2058. She was discharged on November 4, diagnosed with conversion disorder

and fibromyalgia; she was ordered to stop Prozac due to serotonin syndrome risk. Tr. 2060. She

was referred for speech and language therapy; the therapist assessed her with a mild cognitive-

communicative impairment. Tr. 2169. The therapist noted that the symptoms she complained of

were not noted to be impaired to a significant degree on exam but concluded that she would

benefit from a short course of speech/language/cognitive therapy to address strategies for

managing her symptoms when she experienced increased difficulty with communication. Tr.

2169.



                                                10
       On November 10, Lindsey had a follow up appointment at a medical clinic; upon exam,

she had a depressed affect and sometimes used a walker, but when it was not nearby she walked

without problems. Tr. 2254.

       On November 11, 2015, Lindsey had a physical therapy evaluation for conversion

disorder and lower extremity weakness. Tr. 2173. She was advised to use her cane in her right

hand rather than left, which improved, but did not resolve, her left knee pain. Tr. 2176. Her gait

was slow, antalgic, and wide-based. Tr. 2176. She was advised to use her rollator in the

community and the cane at home. Tr. 2177. On November 16, Lindsey saw her counselor at the

Center, who reported that Lindsey’s voice was still very high pitched at times. Tr. 2399.

Lindsey reported doing “okay.” Tr. 2399. She reported using her cane instead of her walker and

taking the normal bus instead of using para-transport. Tr. 2399. The next day, she was admitted

to the hospital with a headache and left-sided weakness, likely due to conversion therapy and

migraine headache. Tr. 2182. She was diagnosed with conversion disorder, fibromyalgia,

difficulty walking, and migraine, and prescribed medication for migraines. Tr. 2181.

       On November 30, Lindsey had a follow-up; upon formal testing she had decreased

strength in her upper and lower extremities; she was able to get on the exam table without any

problems; and she was able to grip her cell phone and text without any problems. Tr. 2219. On

December 2 she reported in a physical therapy session that she had had two falls in the last week:

one walking with her walker on uneven grass alongside the road and one occurring when she

turned to sit onto a seat on the bus; she lost her balance and “just kinda slid in.” Tr. 2223. She

walked with improved confidence and less pain when wearing a trial knee brace on her left knee.

Tr. 2223. It was recommended that bilateral knee braces would provide her with increased

stability while walking and decreased pain and they were ordered for her (her old ones no longer



                                                 11
fit). Tr. 2224-2225. She preferred to wait until she got her new knee braces before progressing

in lower extremity strength and balance exercises. Tr. 2225. The same day she visited speech

therapy and complained that she had been stuttering and falling more and that she “went to the

emergency room again with stroke symptoms, but again no stroke.” Tr. 2227. The therapist

commented that Lindsey was not a candidate for speech therapy; that she was “not, in fact,

stuttering but is able to express herself well. Stress, depression, fatigue, and pain will worsen her

expression.” Tr. 2228.

       On December 3, 2015, Lindsey saw neurology for her migraines; they had improved on

medication. Tr. 2232, 2237. She had a normal, straight gait and could heel and toe walk. Tr.

2237. The next day she saw pain management. Tr. 2238. Upon exam she had weakness, normal

reflexes, abnormal muscle tone, and a normal gait. Tr. 2241. The note reads, “All muscles

strength seems to be reduced but she walks fine w/ walker.” Tr. 2241. She had hyperalgesia

(abnormal increased sensitivity to pain) everywhere. Tr. 2241. She was assessed with

fibromyalgia, chronic migraine, difficulty walking, and fecal incontinence. Tr. 2242.

       On December 18, 2015, Lindsey was taken to the emergency room after falling three

times because her leg gave out. Tr. 2502. She was having back and leg pain and was dizzy and

weak. Tr. 2502. She was diagnosed with chronic migraine, sequela of fall at home, and acute

right hip pain. Tr. 2505. On December 24, 2015, she had a neurology follow-up complaining of

tremors and speech issues. Tr. 2494-2495. Upon exam she had no rest tremor, mild rigidity left

greater than right, and decreased arm swing in her gait. Tr. 2497. The impression was

“parkinsonism related to meds in woman with mood issues.” Tr. 2497.

       On February 3, 2016, Lindsey contacted the Center and reported that she was depressed,

having just learned that her husband had pancreatic cancer, stage IV. Tr. 2420. A February 18



                                                 12
note from the Center references communication between Lindsey’s case manager and counselor

and states, “Still trying to figure out if client’s mental health and physical symptoms are real.

Client displays symptoms of whatever she is told by the doctor she might have.” Tr. 2425.

       On January 11, 2016, Lindsey visited the medical clinic requesting home health aid and a

cane. Tr. 2487. She reported difficulties with activities of daily living (changing clothes,

cooking, bathing) and traveling to her physical therapy appointments due to her Parkinson’s

disease. Tr. 2488. Upon exam, she had decreased strength in her upper and lower extremities,

difficulty moving from sitting to standing, and tremors at baseline with limited grasp ability. Tr.

2489. A cane was ordered for her. Tr. 2489.

       On January 28, 2016, Lindsey had a neurology/pain management appointment. Tr. 2434.

The note states that she had failed to follow the CPRP aftercare program and follow up was

recommended; the impression was a relapse of largely psychogenic symptoms. Tr. 2434-2435.

On February 19, she had a rheumatology visit. Tr. 2439. She reported that her husband had just

passed away two days prior. Tr. 2439. Upon exam, she had a flat affect and appeared depressed,

she was hard to examine due to pain, she had excellent range of motion in her spine, and very

tight muscles. Tr. 2442-2443. The assessment was severe fibromyalgia, failed CPRP; severe

depressive and anxiety symptoms; a question of parkinsonism, referencing medications; and

grieving. Tr. 2443. She was referred to aquatic physical therapy and a sleep study. Tr. 2443.

       On March 2, 2016, Lindsey went to the emergency room for left sided hip pain

worsening during the past week. Tr. 2457, 2460. Upon exam, she had a decreased left hip range

of motion due to pain and tenderness. Tr. 2463. An x-ray found mild marginal acetabular

osteophyte formation bilaterally. Tr. 2463, 2466. She refused a wheelchair upon discharge and

“left ambulatory with cane without deficit.” Tr. 2460.



                                                 13
       Lindsey had a polysomnography (sleep test) on March 7 that showed mild obstructive

sleep apnea, possible REM sleep behavior disorder, and an abnormal sleep architecture likely

due to minor respiratory events, medications “and first night effect.” Tr. 2455-2456.

       Lindsey was admitted to the hospital from March 27 to 31, 2016, for pneumonia. Tr.

2720. She was discharged to a skilled nursing facility where she stayed until April 4. Tr. 2586,

2596. A fall risk assessment completed by the nursing home noted decreased mobility with an

inability to attempt to balance without physical help. Tr. 2631. She had a mental health

assessment on April 7; upon exam, her mood was depressed, anxious, overwhelmed, “feels

‘sad.’” Tr. 2821. Her speech and thought processes were normal. Tr. 2821. She could perform

all self-care independently. Tr. 2821. She was diagnosed with major depressive disorder,

recurrent, severe without psychosis; and PTSD. Tr. 2822.

       On April 15, 2016, Lindsey had a mental health assessment update with pharmacologic

management. Tr. 2826. Upon exam, she had no obvious tremors, normal speech and thought

processes, sustained concentration, and a depressed mood and blunted affect. Tr. 2831. She was

diagnosed with PTSD and depression. Tr. 2831. On April 28, she had a neurology appointment;

upon exam, she had hypomimia (reduced facial expression), no tremor, minimal left-sided

muscular rigidity, normal sensation and reflexes, a normal, straight gait, and rapid alternating

movement (RAM) slowed symmetrically. Tr. 2836, 2838. On May 9 she was anxious, had

slowed speech and tangential thought processes, a depressed mood, impaired concentration with

poor recent memory, and she reported auditory hallucinations. Tr. 2842. Her gait was unsteady

and she used a walker. Tr. 2842.

       Lindsey was admitted to the hospital from May 10 to May 11, 2016, complaining of

tremors, increased falls, and fibromyalgia pain. Tr. 2844. The doctor reported that, when he



                                                 14
entered her room, she was lying comfortably on the bed talking on the phone with no tremors

apparent but, upon seeing the doctor, Lindsey started shaking her legs and then arms. Tr. 2854.

Her tremors were coarse and variable and improved with distraction. Tr. 2854. The doctor

assured her that her tests were normal and discussed with her that her tremors were

psychosomatic and linked to stress. Tr. 2854.

        At a neurology follow-up appointment on May 17, 2016, she was observed to have a mild

tremor sitting in chair with wheeled walker and a flat affect. Tr. 2886. She was diagnosed with

falls and assessed as her tremors likely being psychogenic and conversion disorder and possibly

a mild effect of medication-induced Parkinson’s. Tr. 2890. It was felt that she had a complex

combination of underlying disorders and “caught between psych and neuro.” Tr. 2886. The next

day at a pain management visit she wobbled on Romberg testing, had a slight shuffle, and used

her arms to rise out of the chair; she had a limited range of motion due to pain in her neck; a full

range of motion with pain complaints in her shoulder, guarding, and tremors with motion;

painful lumbar range of motion; and, in her knees, leg tremors with movement, muscle spasm,

hamstring tightness, and fine crepitus bilaterally. Tr. 2896. She was assessed with chronic pain

of multiple joints, balance disorder and falls. Tr. 2896.

        On May 26, her mental status exam findings showed cooperative, anxious, appropriate

behavior; logical, organized, racing thoughts; paranoid thought content with fearfulness; reported

visual hallucinations, guilt, irritability, isolation; and an unsteady gait with use of a cane. Tr.

2901.

        On June 8, Lindsey had a physical therapy evaluation for her frequent falls. Tr. 2905. It

was found that her weakness of hip musculature, muscle tremors, and pain were the most

limiting factors contributing to her decreased functional mobility and increased occurrence of



                                                  15
falls. Tr. 2909. Her gait was independent with a rolling walker, slow, and with flexed trunk and

decreased bilateral dorsiflexion during swing phase causing her to shuffle her feet. Tr. 2909.

Her gait speed and testing indicated that she was a moderate to high risk for falling and she

would benefit from lower extremity strengthening and balance training. Tr. 2909. Her prognosis

was good. Tr. 2909. The next day she lost her balance and fell into the wall in an elevator and

went to the emergency room for elbow and knee pain. Tr. 2911. Upon exam she had full muscle

strength, intact range of motion, a steady gait, and tenderness to her left elbow and knee. Tr.

2912.

        On June 28, Lindsey had a rheumatology appointment; she had multiple tender points and

full range of motion without pain. Tr. 2957. She was assessed with fibromyalgia and advised to

consider a sleep clinic, increase her Lyrica, and have aquatic therapy. Tr. 2957. The next day at

a pain management visit Lindsey had an antalgic gait and used a cane, wobbled on Romberg

testing, used her arms to rise out of the chair, had a slight shuffle, a limited range of motion in

her neck due to pain, full range of motion in her shoulders with pain, tremors and guarding,

lumbar pain upon flexion and extension, and, in her knees, tremors with movement, muscle

spasm, hamstring tightness, and fine crepitus bilaterally of the knees. Tr. 2963-2964.

        On July 1, 2016, Lindsey had a psychological medication management visit and reported

that she had been keeping her grandchildren, including a 3-year old, and it had been difficult. Tr.

2965-2966. Upon exam, she reported auditory and visual hallucinations, a “crappy” mood, poor

energy, low motivation, irritability, and isolating; she had a constricted affect, impaired attention

and concentration, poor recent memory and an unsteady gait using a cane. Tr. 2966. The

impression was “grieving the loss of her husband” and she was diagnosed with major depression,

recurrent, severe, and PTSD. Tr. 2966.



                                                  16
       Lindsey was hospitalized from July 20 to July 24, 2016, for rectal bleeding (loose stools

with blood clots). Tr. 3002, 3039. She was assessed with hematochezia, likely due to rectal

hemorrhoids per a colonoscopy. Tr. 3061.

       On July 27, 2016, Lindsey had a pain management visit; upon exam, her gait was slow

with a cane, she had neck pain with limited range of motion; full range of motion in her

shoulders with pain, tremors and guarding; lumbar pain upon flexion and extension; and, in her

knees, tremors with movement, muscle spasm, hamstring tightness, and fine crepitus bilaterally

of the knees. Tr. 2989. On August 5, she had a neurology appointment. Tr. 2981. She reported

that her tremors were now causing difficulty with daily activities such as dressing. Tr. 2986.

Upon exam, her muscle bulk was “ok,” she had minimal left muscular rigidity, 4/5 strength due

to poor effort, no tremors noted, slowed, symmetric RAM, and a normal, straight gait. Tr. 2986.

She was started on Cogentin. Tr. 2986. On August 31, she was diagnosed with gait disturbance

and frequent falls and was given a prescription for new wheels on her rollator. Tr. 2979.

       On September 13, 2016, Lindsey had a psychiatry medication management appointment.

Tr. 2968. She reported babysitting her grandchildren on the weekends, which she found tiring.

Tr. 2969. Upon exam, she was withdrawn, had normal speech and thought processes but

paranoid thought content. Tr. 2969. There was no evidence of perceptual disturbances, she had

a depressed mood with constricted affect, impaired attention and concentration, and an unsteady

gait using a cane. Tr. 2969. At a neurology appointment on November 4 she had occasional

tremor, decreased strength, impaired rapid alternating movement, and a stable gait. Tr. 3107-

3108. At a medication management appointment on December 8 she was cooperative but

guarded, had logical, organized, racing thoughts, no evidence of paranoia or delusions, visual

hallucinations (shadows), rated her mood as “funky,” endorsed feelings of guilt, irritability, and



                                                17
isolation, had a constricted affect, poor attention and concentration, and an unsteady gait. Tr.

3091.

        On December 21, 2016, Lindsey visited pain management; upon exam, she rated her pain

10/10, was pleasant and in no acute distress, had a normal mood and affect, tenderness to

palpation diffusely in her bilateral trapezius, cervical, thoracic and lumbar paraspinals, and full

strength in her lower legs. Tr. 3084, 3088. She was diagnosed with fibromyalgia and

osteoarthritis of the cervical spine. Tr. 3089. A cervical spine x-ray was taken and it showed

degenerative changes of the cervical spine with disc space narrowing from C4 to C7 with

marginal osteophytes at multiple levels. Tr. 3130.

        On January 26, 2017, Lindsey went to a medication management appointment and

reported it was a tough time for her due to the upcoming one-year anniversary of her husband’s

death. Tr. 3153. She stated that she was going to start seeing her counselor again. Tr. 3153.

Upon exam, she was cooperative and appropriate, had logical, organized, racing thoughts,

reported auditory and visual hallucinations, described her mood as “blah” and rated it a 2,

endorsed low motivation, guilty feelings, irritability, and isolation, had impaired attention and

concentration, poor recent memory, and an unsteady gait with use of a walker. Tr. 3153.

        From February 7 to February 11, 2017, Lindsey was admitted to the hospital

due to diffuse pain. Tr. 3168, 3171. She reported passing out twice due to pain. Tr. 3168.

Upon exam, she had normal strength and tremors in her upper and lower extremities. Tr. 3169.

A complete psychiatric evaluation was performed and noted that Lindsey had a difficult time

during the assessment due to her fibromyalgia acting up. Tr. 3363. Upon exam she appeared

unhappy, sad looking, and irritable. Tr. 3366. She had a sad demeanor and depressed mood

conveyed by body posture and attitude. Tr. 3366. Her affect was appropriate and mood



                                                 18
congruent, there were no signs of hallucinations, and her thought process and content was

normal. Tr. 3366. She was diagnosed with major depressive disorder, recurrent, moderate, and

PTSD. Tr. 3366. On February 10 she walked slowly with a steady gait using a wheeled walker.

Tr. 3195. Significant findings upon her discharge were severe depression with prolonged

bereavement, she was not found to have Parkinson’s and her Cogentin medication was likely

contributing to her falls, and her Vitamin D and B12 levels were critically low. Tr. 3172. She

was ordered to stop Cogentin and her medications were adjusted. Tr. 3172.

        On February 21, 2017, Lindsey had a medication management appointment; upon exam

her behavior was appropriate, she had normal thought process and content, her mood was “so-

so” and she rated it a 4, her concentration was impaired, she had poor recent memory, and an

“unsteady gait - using walker.” Tr. 3325. At a pain management visit on May 3 she rated her

pain 10/10 and was pleasant, in no acute distress, and had a normal mood and affect. Tr. 3334.

She was diffusely tender to palpation in her bilateral trapezius, cervical, thoracic and lumbar

spine and paraspinal muscles, full strength in her upper and lower limbs, and a positive

Hoffman’s sign. Tr. 3334-3335. She was diagnosed with osteoarthritis and degenerative disc

disease in her cervical region, fibromyalgia, and “falls, initial encounter.” Tr. 3335. She had an

MRI of her cervical spine which showed mild congenital spinal canal narrowing and spondylosis

and neural foraminal narrowing at multiple levels including severe right narrowing at C5-6. Tr.

3338.

        At a medication management appointment on May 9, 2017, Lindsey was anxious,

withdrawn, had racing thoughts, reported visual hallucinations, had a depressed mood, endorsed

guilt, irritability, and isolation, and had a constricted affect, short attention and concentration,

poor recent memory, and a steady gait. Tr. 3342.



                                                   19
        On July 12, 2017, pain management referred Lindsey for a cervical epidural steroid

injection. Tr. 3434.

        On August 9, 2017, Lindsey went to the emergency room for chest pain and was

diagnosed with chest wall pain. Tr. 3453.

        C. Opinion Evidence

               1. Treating Source Opinion

        On March 1, 2016, Lindsey’s psychiatrist, Dr. Tone, completed a Mental Impairment

Questionnaire. Tr. 2430-2433. Dr. Tone wrote that Lindsey had seen her every 3 to 4 weeks

since October 6, 2015. Tr. 2430. She listed her diagnoses (major depressive disorder, recurrent,

severe; PTSD; unspecified anxiety) and noted that so far Lindsey’s depression and anxiety had

remained refractory to treatment and remained very impairing. Tr. 2430. Dr. Tone listed the

clinical findings that demonstrated the severity of her symptoms as highly anxious and

depressed, speech latency, and impaired cognition (especially attention and concentration). Tr.

2430. Her prognosis was poor. Tr. 2430. Dr. Tone opined that Lindsey’s psychiatric condition

was exacerbated by her chronic pain due to fibromyalgia that is worsened by stress, depression

and anxiety. Tr. 2432. She opined that Lindsey had marked limitations in her activities of daily

living and extreme limitations in maintaining social functioning, maintaining concentration,

persistence, or pace, and four or more episodes of decompensation within a 12-month period,

each of at least a two-week duration. Tr. 2432. She concluded that Lindsey had a complete

inability to function independently outside of her home and that an even minimal increase in

mental demands or change in environment would be predicted to cause her to decompensate. Tr.

2433. She would be absent from work more than 4 days a month and was not a malingerer. Tr.

2433.



                                               20
               2. Consultative Examiner

       On September 8, 2015, Lindsey saw Alison Flowers, Psy.D., for a psychological

consultative exam. Tr. 1868-1878. Dr. Flowers stated that the exam results should be

interpreted with caution because Lindsey had a tendency to give up quickly and appeared

somewhat apathetic and it was unclear if this was only related to pain. Tr. 1873. Dr. Flowers

diagnosed major depressive disorder, single episode, mild, and PTSD. Tr. 1876. She opined that

Lindsey was likely able to perform multi-step tasks and to carry out and understand instructions.

Tr. 18-77-1878.

       On May 4, 2017, Lindsey saw Dorothy Bradford, M.D., for a physical consultative

examination. Tr. 3141-3148. Upon exam, she had a normal station and posture but a slowed

gait and used a walker, decreased range of motion in hips, knees, shoulders, lumbar spine and

neck, intact sensation and reflexes, and a “right resting tremor.” Tr. 3147. Dr. Bradford opined

that Lindsey did not appear to be a fall risk but was dependent on her walker for fall prevention

and support. Tr. 3148.

       D. Testimonial Evidence

               1. Lindsey’s Testimony

       Lindsey was represented by counsel and testified at the administrative hearing. Tr. 1057.

At the outset, the ALJ asked if there was a prescription anywhere in the record for an assistive

device and Lindsey’s attorney explained that Lindsey requested the walker and the doctors wrote

the orders. Tr. 1062. The attorney provided the record citations for doctors’ orders for a cane

and a walker. Tr. 1063.

       Lindsey was standing at the beginning of the hearing and explained that she had pain in

her lower back. Tr. 1064. When she sits down, it shoots up to her neck. Tr. 1064. She can only



                                                21
stand for about 20 minutes and sit for about 20 minutes due to pain. Tr. 1064.

       Lindsey lives in an apartment; she lives alone but her boyfriend comes over to help her

throughout the day. Tr. 1065. At least four days out of the week she needs help putting on her

clothes. Tr. 1065. She needs help because of her fibromyalgia and the pain in her back and

neck. Tr. 1065. Sometimes it gets unbearable and she can only subdue the symptoms. Tr. 1065.

Her biggest challenge is her neck, spine, and when her fibromyalgia is up to a point where she

can’t stand to have anything touch her. Tr. 1065.

       Lindsey’s four grown children also help her. Tr. 1066. She used to babysit her

grandchildren; she has 10 grandchildren and they range in ages from 4 to 11. Tr. 1069. The last

time she babysat was four months prior to the hearing. Tr. 1066. She was babysitting two

grandchildren; they were 7 and 5 years old. Tr. 1067. They would usually come on a Thursday

and stay until Sunday. Tr. 1068. Up until nine months prior to the hearing she would try to

watch six grandchildren every other weekend. Tr. 1069-1070. She stopped babysitting because

she couldn’t get a handle on her pain. Tr. 1066. Her fibromyalgia flares up because you have to

stay moving; she knows that is the best medicine for it but staying moving hurts. Tr. 1066. She

still babysits; she had watched two grandchildren over a long weekend the month before the

hearing. Tr. 1066. Her boyfriend helps out if he is there. Tr. 1066.

       Lindsey has never had a driver’s license; she considered getting one in 2015 but decided

not to because of the tremors in her hands and her reflexes. Tr. 1076. She typically gets around

using public transportation. Tr. 1076. She took the bus to the hearing. Tr. 1076. If her

boyfriend is not around to cook she will do it but she has to take rest breaks; she sits on her

walker seat. Tr. 1091. And, because she has tremors in her hand, she drops a lot of things; this

past summer she dropped a cast iron skillet full of hot grease on the floor. Tr. 1091. She no



                                                 22
longer stands up and actually cooks although she may put something in the microwave. Tr.

1091. Her family or boyfriend does her laundry and her brother usually takes her to the grocery

store. Tr. 1091. In the store she uses her cane and leans against the cart. Tr. 1091. She uses a

motorized scooter if its available. Tr. 1091. She can walk about a block with her cane and if its

farther than that she takes her rolling walker with her because she has to sit down and rest. Tr.

1094.

        Lindsey stated that she is unable to reach above her head with her right arm and she can

sometimes get something out of a kitchen cupboard above the counter. Tr. 1094. Due to

tremors, she would be unable to hold a soda can steady for long. Tr. 1095. That morning she got

up to get a glass of milk and before she knew it the milk was all over the floor. Tr. 1095. Her

hand just gives way and has been doing so for about a year. Tr. 1095. For pain, she is taking

Lyrica and Percocet. Tr. 1096.

        When asked why she believes she is disabled, Lindsey stated that she is not able to take

care of herself very often and she has become dependent upon her walker. Tr. 1088. Her mental

state is really bad because she is still dealing with her husband’s death. Tr. 1089. She cannot do

the things she used to do. Tr. 1089.

               2. Vocational Expert’s Testimony

        A Vocational Expert (“VE”) also testified at the hearing. Tr. 1098-1110. The ALJ

asked the VE to determine whether a hypothetical individual of Lindsey’s age, education and

work experience could perform work if that person had the limitations assessed in the ALJ’s

RFC determination, and the VE answered that such an individual could not perform Lindsey’s

past work but could perform other jobs with significant numbers in the national economy such as

inspector and hand packager, electronics worker, and assembler of small products. Tr. 1102.



                                                23
                                   III. Standard for Disability

       Under the Act, 42 U.S.C. § 423(a), eligibility for benefit payments depends on the

existence of a disability. “Disability” is defined as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Furthermore:

       [A]n individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable
       to do his previous work but cannot, considering his age, education, and work
       experience, engage in any other kind of substantial gainful work which exists in
       the national economy . . . .

42 U.S.C. § 423(d)(2).

        In making a determination as to disability under this definition, an ALJ is required to

follow a five-step sequential analysis set out in agency regulations. The five steps can be

summarized as follows:

       1.      If claimant is doing substantial gainful activity, he is not disabled.

       2.      If claimant is not doing substantial gainful activity, his impairment must
               be severe before he can be found to be disabled.

       3.      If claimant is not doing substantial gainful activity, is suffering from a
               severe impairment that has lasted or is expected to last for a continuous
               period of at least twelve months, and his impairment meets or equals a
               listed impairment, claimant is presumed disabled without further inquiry.

       4.      If the impairment does not meet or equal a listed impairment, the ALJ
               must assess the claimant’s residual functional capacity and use it to
               determine if claimant’s impairment prevents him from doing past relevant
               work. If claimant’s impairment does not prevent him from doing his past
               relevant work, he is not disabled.

       5.      If claimant is unable to perform past relevant work, he is not disabled if,
               based on his vocational factors and residual functional capacity, he is
               capable of performing other work that exists in significant numbers in the
               national economy.


                                                 24
20 C.F.R. §§ 404.1520, 416.920; 3 see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987).

Under this sequential analysis, the claimant has the burden of proof at Steps One through Four.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The burden shifts to the

Commissioner at Step Five to establish whether the claimant has the vocational factors to

perform work available in the national economy. Id.

                                           IV. The ALJ’s Decision

        In his February 28, 2018, decision, the ALJ made the following findings:

        1.       The claimant meets the insured status requirements of the Social Security
                 Act through December 31, 2019. Tr. 17.

        2.       The claimant has not engaged in substantial gainful activity since July 26,
                 2014, the alleged onset date. Tr. 17.

        3.       The claimant has the following severe impairments: degenerative disc
                 disease of the cervical spine, degenerative joint disease of the bilateral
                 knees, osteoarthritis, obesity, chronic pain disorder, fibromyalgia,
                 asthma, obstructive sleep apnea, mixed incontinence, depression, anxiety,
                 posttraumatic stress disorder (PTSD), and conversion disorder. Tr. 17.

        4.       The claimant does not have an impairment or combination of
                 impairments that meets or medically equals the severity of one of the
                 listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. Tr. 19.

        5.       The claimant has the residual functional capacity to perform light work as
                 defined in 20 CFR 404.1567(b) and 416.967(b), subject to the following:
                 she can lift and/or carry 20 pounds occasionally and 10 pounds
                 frequently; she can sit, stand, or walk for 6 hours each per 8-hour
                 workday; she can occasionally climb ramps and stairs, and occasionally
                 balance, stoop, kneel, crouch and crawl; she cannot climb ladders, ropes,
                 or scaffolds; she can perform occasional overhead reaching bilaterally;
                 she can perform no greater than frequent reaching in other directions with
                 the right upper extremity; she must avoid hazards such as unprotected
                 heights and moving mechanical machinery; she cannot perform

3
  The DIB and SSI regulations cited herein are generally identical. Accordingly, for convenience, further citations
to the DIB and SSI regulations regarding disability determinations will be made to the DIB regulations found at 20
C.F.R. § 404.1501 et seq. The analogous SSI regulations are found at 20 C.F.R. § 416.901 et seq., corresponding to
the last two digits of the DIB cite (i.e., 20 C.F.R. § 404.1520 corresponds to 20 C.F.R. § 416.920).


                                                        25
               commercial driving; she can perform frequent handling, fingering, and
               feeling; she can tolerate frequent exposure to extreme cold, extreme heat,
               humidity, wetness, dust, odors, fumes, and pulmonary irritants; she can
               tolerate occasional exposure to slippery, uneven, or vibrating surfaces;
               she can perform simple routine tasks and make simple work-related
               decisions; she can tolerate a relatively static work environment, meaning
               one with no more than occasional change and such changes being
               explained in advance; she can tolerate a work environment that does not
               include strict production requirements or fast pace; and she would be off
               task for up to 5% of any given workday beyond normal breaks. Tr. 22.

       6.      The claimant is unable to perform any past relevant work. Tr. 27.

       7.      The claimant was born in 1967 and was 47 years old, which is defined as
               a younger individual age 18-49, on the alleged disability onset date. The
               claimant subsequently changed age category to closely approaching
               advanced age. Tr. 27.

       8.      The claimant has at least a high school education and is able to
               communicate in English. Tr. 27.

       9.      Transferability of job skills is not material to the determination of
               disability because using the Medical-Vocational Rules as a framework
               supports a finding that the claimant is “not disabled,” whether or not the
               claimant has transferrable job skills. Tr. 27.

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform. Tr. 27.

       11.     The claimant has not been under a disability, as defined in the Social
               Security Act, from July 26, 2014, through the date of this decision. Tr.
               28.

                                    V. Plaintiff’s Arguments

       Lindsey alleges three errors in the ALJ’s RFC assessment: failure to follow the treating

physician rule with respect to Dr. Tone’s opinion; failure to properly evaluate whether Lindsey’s

use of a cane was medically necessary; and failure to find her disabled due to pain caused by

fibromyalgia. Doc. 16, pp. 23-36.

                                       VI. Law & Analysis



                                                26
       A reviewing court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record. 42 U.S.C. § 405(g); Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003). “Substantial evidence is more than a scintilla of evidence but less

than a preponderance and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Besaw v. Sec’y of Health & Human Servs., 966 F.2d 1028,

1030 (6th Cir. 1992) (quoting Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989) (per curiam) (citations omitted)). A court “may not try the case de novo, nor

resolve conflicts in evidence, nor decide questions of credibility.” Garner v. Heckler, 745 F.2d

383, 387 (6th Cir. 1984).

       A. The ALJ did not sufficiently explain his reasons for assigning “less” weight to Dr.
       Tone’s opinion

       Lindsey argues that the ALJ violated the treating physician rule with respect to the

opinion of Dr. Tone. Doc. 16, p. 23. Under the treating physician rule, “[a]n ALJ must give the

opinion of a treating source controlling weight if he finds the opinion well supported by

medically acceptable clinical and laboratory diagnostic techniques and not inconsistent with the

other substantial evidence in the case record.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004); 20 C.F.R. § 404.1527(c)(2). If an ALJ decides to give a treating source’s

opinion less than controlling weight, he must give “good reasons” for doing so that are

sufficiently specific to make clear to any subsequent reviewers the weight given to the treating

physician’s opinion and the reasons for that weight. Wilson, 378 F.3d at 544. In deciding the

weight given, the ALJ must consider factors such as the length, nature, and extent of the

treatment relationship; specialization of the physician; the supportability of the opinion; and the




                                                 27
consistency of the opinion with the record as a whole. See 20 C.F.R. § 416.927(c); Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 747 (6th Cir. 2007).

          The ALJ considered Dr. Tone’s opinion as follows:

          I also afford less weight to the treating source statement of Monica Tone, M.D., which
          was dated within weeks of the unfortunate passing of the claimant’s spouse (exh. 16F).
          The claimant, by her own reporting, naturally experienced an increased period of stress
          during that time. She subsequently was able to interact with others sufficiently and leave
          the house for multiple appointments. Furthermore, the assessment that the claimant
          required a highly supportive living arrangement is not consistent with the evidentiary
          record.

Tr. 26.

          Lindsey argues that the ALJ erred because his conclusions are not consistent with the

record evidence and there are no citations to support the ALJ’s vague statements. Doc. 16, p. 24.

The Court agrees that more explanation by the ALJ is needed before the Court is able to

determine whether the ALJ’s conclusions are consistent with the record evidence. For example,

the ALJ does not identify the evidence he found inconsistent with a highly supportive living

arrangement, and Lindsey testified at the hearing that she has help from her boyfriend and her

children, including help getting dressed. Tr. 23, 1065-1066, 1091. This infirmity is not cured by

the ALJ’s discussion of the evidence earlier in his decision because there, too, the ALJ did not

sufficiently detail the evidence of record and explain any conclusions he may have reached that

could logically be linked to support his explanation of the weight he gave to Dr. Tone’s opinion.

          B. The ALJ’s explanation and cited evidence does not support his decision
          regarding Lindsey’s use of an assistive device

          Lindsey argues that the ALJ failed to properly evaluate whether her use of a cane was

medically necessary. Doc. 16, p. 28. “[T]he Sixth Circuit has held that if a cane is not a

necessary device for the claimant’s use, it cannot be considered a restriction or limitation on the

plaintiff’s ability to work.” Murphy v. Astrue, 2013 WL 829316, at *10 (M.D.Tenn. March 6,


                                                  28
2013) (citing Carreon v. Massanari, 51 Fed. App’x 571, 575 (6th Cir. 2002)); Cruz-Ridol

Carreon v. Comm’r of Soc. Sec., 2018 WL 1136119, at *15 (N.D.Ohio Feb. 12, 2018), report

and recommendation adopted, 2018 WL 1083252. To be considered a restriction or limitation, a

cane “must be so necessary that it would trigger an obligation on the part of the Agency to

conclude that the cane is medically necessary,” i.e., the record must reflect “more than just a

subjective desire on the part of the plaintiff as to the use of a cane.” Murphy, 2013 WL 829316,

at *10 (internal citations omitted). “If the ALJ does not find that such device would be medically

necessary, then the ALJ is not required to pose a hypothetical to the VE.” Id. Generally, an

ALJ’s finding that a cane or other assistive device is not medically necessary is error when the

claimant has been prescribed an assistive device and the ALJ did not include the use of the

device in the RFC assessment without providing an explanation for the omission. Cruz-Ridolfi,

2018 WL 1136119, at *15 (quoting Watkins v. Comm’r of Soc. Sec., 2017 WL 6419350, at *11

(N.D. Ohio Nov. 22, 2017), report and recommendation adopted, 2017 WL 6389607).

       Here, the ALJ found that there was no evidence that Lindsey’s rollator or cane were

prescribed by a physician and no description of the circumstances for which it is needed. Tr. 24

(citing SSR 96-9p). However, it appears that physicians did in fact order Lindsey’s assistive

devices. See Tr. 1620 (Karthik Kode, M.D., placing an order for a cane); Tr. 2489 (order for a

walking cane by Alok Tripathi, M.D.); Tr. 2048 (order for a walker with seat (upon Lindsey’s

request) by Ekaterina Alchitis, M.D.). And a physician prescribed her new wheels for her

rollator. Tr. 2979 (“Prescription given for the changing the wheels on her rolator.” [sic] by Raju

Nygi, M.D.). Moreover, her physical therapists advised she use the rollator in the community

and her cane at home (Tr. 1277) and “at all times” (Tr. 1895). In short, there is evidence of a




                                                 29
prescription of an assistive device and a description of circumstances for which it is needed. 4

         Moreover, the ALJ’s recitation of the medical evidence regarding Lindsey’s gait is not

entirely accurate. For instance, the ALJ stated, “the record … indicates that the claimant’s gait

improved when she did not know she was being observed (see, e.g., exhs. 7F, 10F p. 54, 11F,

12F p. 132; see also exh. 28F p.8).” Tr. 24. Exhibits 7F and 11F are 26 and 22 pages long,

respectively; the ALJ did not cite a specific page number supporting his statement and a review

of these records does not appear to support the ALJ’s statement. Exhibit 12F, p. 132 (Tr. 2175)

only states that Lindsey arrived for her physical therapy appointment “ambulating independent in

activity” and that she was given a straight cane. Tr. 2175. The next page states that she

“ambulated with straight cane with no assistance,” her gait had a slow cadence, wide base of

support, and was antalgic, and she was taught the proper way to use her cane. Tr. 2176. These

observations do not show that her gait improved when she did not know she was being observed.

Exhibit 28F, p. 8 is an observation upon exam that Lindsey used a walker and had a slow gait;

this treatment note does not support the ALJ’s statement. Exhibit 10F, p. 54 (Tr. 1935) is a

physical therapy note that states that Lindsey’s gait quality was better when she did not know she

was being observed versus when formally tested. Tr. 1935. Thus, of the five records cited by

the ALJ, only one supports his statement; the other four do not.

         Next, the ALJ’s reliance upon frequent benign objective exam findings as to strength,

range of motion, and sensation (without record citations) as a reason to discount Lindsey’s use of

an assistive device ignores the fact that Lindsey had been found to have decreased balance (e.g.,

Tr. 1895, 2896), complained frequently of severe pain, and had been assessed with falls and
4
 The ALJ states, “there is no specific description from an acceptable medical source of the circumstances in which a
cane or a rollator is required[.]” Tr. 24. SSR-96-9p is silent as to the type of medical source (acceptable or non-
acceptable), referring only to “medical documentation establishing the need for a hand-held assistive device to aid in
walking or standing, and describing the circumstances for which it is needed.” 1996 WL 374105, at *7. Moreover,
although a physical therapist is not an “acceptable medical source,” an ALJ is still required to consider opinions of
non-acceptable medical sources.

                                                         30
tremors, which were likely psychogenic and conversion disorder and a possible mild effect of

medication-induced Parkinson’s. Tr. 2890. In other words, the record evidence, on its face,

indicates more reasons for Lindsey’s use of an assistive device beyond strength and range of

motion testing and more than just a subjective desire on the part of Lindsey as to the use of an

assistive device. Further explanation by the ALJ is required.

       Finally, the ALJ remarked that the VE had testified that “even if the use of an assistive

device such as a cane or rollator was included in the [RFC] of a hypothetical individual with the

claimant’s same vocational profile, it would not have affected his testimony regarding the

availability of representative occupations in the national economy.” Tr. 24. This is incorrect.

While true that the VE testified that the use of a cane or walker when walking would not have an

effect on the kind or number of jobs, the VE testified that the use of a cane or walker when

standing and balancing would. Tr. 1106-1107. Thus, the ALJ’s finding with respect to

Lindsey’s use of an assistive device could not be considered harmless error.

       In short, the ALJ’s explanation of why a cane or walker was not medically necessary is

not supported by the evidence he cited, is lacking necessary detail and explanation, and must be

reevaluated.

       C. The ALJ did not err when considering Lindsey’s complaints of pain due to
       fibromyalgia

       Lindsey argues that the ALJ erred when he did not find her disabled by pain due to

fibromyalgia. Doc. 16, p. 33. She asserts that, although the ALJ acknowledged she had

fibromyalgia, he also commented that she generally had a normal range of motion and strength.

Tr. 23. As Lindsey points out (Doc. 16, pp. 34-35), “[p]hysical examinations [of a fibromyalgia

patient] usually yield normal findings in terms of full range of motion, no joint swelling, normal

muscle strength, and normal neurological reactions.” Swain v. Comm’r of Soc. Sec., 297


                                                31
F.Supp.2d 986, 990 (N.D.Ohio 2003). However, the ALJ’s consideration of Lindsey’s

complaints of pain did not stop with observing she had generally normal objective exam

findings. The ALJ also commented that Lindsey sought treatment on numerous occasions for

pain but missed follow up appointments and “had a disconcerting history of specifically asking

for pain medication such as narcotics when treatment providers have not found it necessary.” Tr.

25. The ALJ also observed that Lindsey’s complaints of pain “have been described as being

‘10/10’, ‘10+/10’, ‘15/10’ and beyond ‘10/10’ on multiple occasions” while she was also

consistently observed as functioning independently and exhibiting no distress on corresponding

physical examinations. Tr. 25. Lindsey does not challenge the findings or reasoning of those

portions of the ALJ’s decision. The ALJ did not err when considering Lindsey’s complaints of

pain due to her fibromyalgia.

                                                 VII. Conclusion

           For the reasons set forth herein, the Commissioner’s decision is REVERSED AND

REMANDED for proceedings consistent with this opinion. 5



           IT IS SO ORDERED.


    Dated: October 4, 2019                               /s/ Kathleen B. Burke

                                                         Kathleen B. Burke
                                                         United States Magistrate Judge




5
    This opinion should not be construed as a recommendation that, on remand, the ALJ find Lindsey disabled.

                                                          32
